Citation Nr: 1234211	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-39 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a previously denied claim for entitlement to service connection of a neck disability and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented sufficient to reopen a previously denied claim for entitlement to service connection of a bilateral knee disability and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been presented sufficient to reopen a previously denied claim for entitlement to service connection of a bilateral foot disability and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and J.F.H.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) with the Army Reserves from February 1983 to July 1983.  No active duty is shown.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

In April 2012, the Veteran presented testimony relevant to her appeal before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing is associated with the record.  

Following the Board hearing, the record was held open for 60 days in order to provide the Veteran with additional opportunity to submit evidence in support of her appeal.  Additional evidence was received in June 2012 and July 2012.  The Veteran through her representative has waived her right to initial consideration of the newly submitted evidence by the agency of original jurisdiction (AOJ).  Therefore, the evidence will be considered in the first instance in evaluating the Veteran's appeal.    

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The reopened issues of: 1) entitlement to service connection for a neck disability; 2) entitlement to service connection for a bilateral knee disability; and 3) entitlement to service connection for a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2005, the RO denied the Veteran's service connection claim for a neck disability, on the basis that there was no evidence of a nexus relationship between the in-service complaint of pain in the neck and back while running during ACDUTRA service and the diagnosis of cervical osteoarthritis made in 2003.    

2.  In March 2005, the RO denied the Veteran's service connection claim for a right knee disability, on the basis that the findings of chondromalacia noted in service were not present at the VA medical examination conducted after service.  

3.  In March 2005, the RO found that new and material evidence sufficient to reopen the previously denied claim for service connection of a left knee disability had not been presented, on the basis that there continued to be no evidence to show that the Veteran had a left knee disability related to service.

4.  In March 2005, the RO found that new and material evidence sufficient to reopen the previously denied claim for service connection of a bilateral foot disability had not been presented, on the basis that there had been no new evidence presented showing treatment or the existence of a current foot disability related to service.  The RO explained that the claim was previously denied because the plantar fasciitis condition noted in service was not present after service and was considered to have resolved with treatment without residual disability.  

5.  Because the Veteran did not appeal the March 2005 rating decision after being notified of her appellate rights and the provisions of 38 C.F.R. §§ 3.156(b) and (c) do not apply, that decision is final.

6.  Evidence received subsequent to the March 2005 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service connection claims for a neck disability, a bilateral knee disability, and a bilateral foot disability.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for a neck disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).

3.  New and material evidence has been presented, and the claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).

4.  New and material evidence has been presented, and the claim of entitlement to service connection for a bilateral foot disability is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the Veteran's current claims involving a neck disability, a bilateral knee disability, and a bilateral foot disability are grounded upon the same factual bases as her prior claims, which were previously denied by the RO in the March 2005 rating decision.  That decision is final.  Generally, it is appropriate for the Board to consider these claims as requests to reopen the previously denied claims rather than original claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim). 

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

The Veteran filed her application to reopen her previously denied claims for a neck disability, a bilateral knee disability, and a bilateral foot disability in April 2006.   

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In March 2005, the RO denied the Veteran's service connection claim for a neck disability, on the basis that there was no evidence of a nexus relationship between the complaint of pain in the neck and back while running made during her ACDUTRA service and the diagnosis of cervical osteoarthritis made twenty years later in 2003.  

The RO also denied the Veteran's service connection claim for a right knee disability, on the basis that the findings of chondromalacia noted in service were not present at the VA medical examination conducted after service.  The RO further found that new and material evidence sufficient to reopen the previously denied claims for service connection of a left knee disability and bilateral foot disability had not been presented, on the basis that there continued to be no evidence to show that the Veteran had a left knee disability related to service and there had been no new evidence presented showing treatment or the existence of a current foot disability related to service.  The RO noted that the claims were previously denied because there was neither a left knee condition shown in service and nor a current diagnosis of a left knee condition, and the plantar fasciitis condition noted in service was not present after service and was considered to have resolved without residual disability.  

The Veteran received notification of that decision and her appellate rights, but did not appeal the decision.  The March 2005 rating decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence of record at the time of the March 2005 rating decision included the Veteran's ACDUTRA service records; the September 1988 VA examination reports and test results; post-service treatment records dated from 2002 to 2004; and several written statements from the Veteran and/or her representative.  

After reviewing the substantial amount of evidence associated with the record since the prior final denial, the Board finds that there is new and material evidence sufficient to reopen the previously denied claims.

Regarding the Veteran's claimed neck disability, the Board notes that the Veteran has presented a February 2005 treatment record wherein she stated that she has been on pain medication for her neck since 1983.  The Veteran had active duty for training (ACDUTRA) with the Army Reserves from February 1983 to July 1983.  No active duty is shown.   

Her statement is presumed credible for the limited purpose of reopening the claim.  She has also presented an October 1997 private hospital record showing evidence of pain in the cervical area.  As noted above, the Veteran's claim was previously denied on the bases that there was no evidence of a nexus relationship between her in-service complaint of neck and back pain and the 2003 diagnosis of cervical osteoarthritis made 20 years after ACDUTRA service.  As the newly submitted evidence above relates to this previously unestablished fact necessary to substantiate the claim, it qualifies as new and material evidence sufficient to reopen the claim.   

Regarding the Veteran's claimed right knee disability, the Board notes that the Veteran has presented evidence of a current right knee disability.  For example, a March 2006 private treatment record includes an impression of bilateral knee degenerative joint disease secondary to osteoarthritis.  The claim was previously denied on the basis that no right knee disability was shown at the September 1988 VA medical examination.  Thus, this evidence clearly relates to a previously unestablished fact necessary to substantiate the claim.    

Additionally, as it relates to the Veteran's claimed left knee disability, the Board notes that the Veteran has presented evidence showing that she has received lumbar medial branch injections through VA.  In a November 2010 procedure consent note, it is specifically stated that the procedure is performed for patients who have back pain that may or may not extend into the leg or foot.  The Veteran has, at various times, asserted that her left knee pain and paresthesias is secondary to her lumbar spine disability (i.e., radiculopathy).  There is also recent medical evidence to suggest that the Veteran's left lower extremity problems may be related to her lumbosacral spine disability.  See, e.g., April 2012 VA neurology note.  During the course of this appeal, service connection was established for lumbosacral strain, with a 20 percent rating effective July 20, 2007.  See September 2006 and April 2009 rating decisions.  As the above evidence relates to a previously unestablished fact necessary to substantiate the claim (i.e., nexus to a service-connected disability), we find that it qualifies as new and material evidence sufficient to reopen the claim.  

Furthermore, regarding the Veteran's claimed bilateral foot disability, the Board notes that private treatment records dated in 2006 show pain in the Veteran's right foot arch and mid-section of the foot or plantar surface of the foot.  See, e.g., January 17, 2006 private clinical record and June 30, 2006.  Also, a June 2008 VA podiatry consult note includes diagnoses of left foot drop, plantar fasciitis of the right foot, and foot pain.  The Veteran asserted in an April 2006 statement that her bilateral foot disability never resolved and she has had foot pain since service.  For the limited purpose of reopening the claim, her statement is presumed credible.  Furthermore, as stated above, there is evidence to suggest that the Veteran's left foot drop may be related to her lumbosacral spine disability.  See, e.g., April 2012 VA neurology note.  As the Veteran's claim was previously denied, on the basis that the foot condition shown in service (plantar fasciitis) was not present after service, evidence of a current bilateral foot disability relates to a previously unestablished fact necessary to substantiate the claim and, thus, qualifies as new and material evidence sufficient to reopen the claim.      

Thus, upon consideration of the additional evidence discussed above, we find that new and material evidence sufficient to reopen the Veteran's previously denied claims of service-connected compensation benefits for a neck disability, a bilateral knee disability, and a bilateral foot disability has been presented since the prior final denial.  Accordingly, the appeal is granted to this extent.  

In so finding, the Board notes that no new and material evidence pertinent to the current applications to reopen was received prior to the expiration of the appeal period for the March 2005 decision such that the provisions of 38 C.F.R. § 3.156(b) would apply.  Indeed, there was no evidence received during the period.   The Veteran filed her application to reopen the previously denied claims after expiration of the appeal period.  

The Board also notes that no relevant service department records have been associated with the claims file since the March 2005 rating decision such that 38 C.F.R. § 3.156(c) would apply.  The service records that were submitted by the Veteran are merely duplicative of records previously considered by the RO in March 2005.  

However, for reasons explained below, additional development is needed before the Board may proceed in adjudicating the merits of the Veteran's claims. 




ORDER

Having presented new and material evidence, the Veteran's previously denied claim of entitlement to service connection for a neck disability is reopened and, to that extent, the appeal is granted.

Having presented new and material evidence, the Veteran's previously denied claim of entitlement to service connection for a bilateral knee disability is reopened and, to that extent, the appeal is granted.  

Having presented new and material evidence, the Veteran's previously denied claim of entitlement to service connection for a bilateral foot disability is reopened and, to that extent, the appeal is granted.


REMAND

The Board has found the Veteran's claims of service connection for a neck disability, a bilateral knee disability, and a bilateral foot disability to be reopened by way of the submission of new and material evidence for reasons explained above.  The Veteran has not yet had the opportunity to undergo medical examination in connection with the claims.  In consideration thereof, we find that a remand to afford the Veteran with appropriate medical examination and to obtain a medical opinion addressing the likelihood in terms of relative probability that her claimed disabilities are causally related to her period of ACDUTRA service (and/or her service-connected back disability, when appropriate) is warranted.  See 38 C.F.R. 
§ 3.159(c)(4); see also Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate medical examination of her claimed disabilities (the neck, knees and feet).  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  

(A)  Regarding her neck, based on review of relevant documents contained in the record and examination and interview of the Veteran, the examiner should provide an opinion (for each diagnosis) as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that her current neck disability had its onset during, or is otherwise causally or etiologically related to, active military service, to include any symptomatology shown therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.) 

In rendering the requested medical opinion, the examiner should consider evidence contained in the Veteran's STRs to include the February 1983 diagnosis/impression of cervical muscle strain, and post-service lay and medical evidence, as well as any medical principles in support of his or her conclusions. 

(B)  Regarding the knees, based on review of relevant documents contained in the record and examination and interview of the Veteran, the examiner should provide an opinion (for each diagnosis) as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that her current bilateral knee disability had its onset during, or is otherwise causally or etiologically related to, ACDUTRA service, to include any symptomatology shown therein; OR whether such a relationship to ACDUTRA service is unlikely (i.e., a probability of less than 50 percent.) 

In rendering the requested medical opinion, the examiner should consider evidence contained in the Veteran's STRs to include the May 1983 entry noting crepitation in both knees, and post-service lay and medical evidence, as well as any medical principles in support of his or her conclusions. 

The examiner should also provide an opinion (for each diagnosis) as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that her current bilateral knee disability was caused or aggravated (i.e., permanently worsened, as opposed to temporary or intermittent flare-up) by her service-connected back disability; OR whether such a relationship to the service-connected back disability is unlikely (i.e., a probability of less than 50 percent.)  If aggravation is found, attempt to identify the baseline level of severity of the condition before the onset of aggravation and the degree to which the aggravation has worsened the condition.  

In rendering the requested medical opinion, the examiner should consider medical evidence, to particularly include records dated in 2012, which suggests that the Veteran may have neurological impairment affecting the lower extremities associated with her back disability, as well as any medical principles in support of his or her conclusions. 

(C)  Regarding the feet, based on review of relevant documents contained in the record and examination and interview of the Veteran, the examiner should provide an opinion (for each diagnosis, to include consideration of any current pes planus/flat feet, if appropriate) as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that her current bilateral foot disability had its onset during, or is otherwise causally or etiologically related to, ACDUTRA service, to include any symptomatology shown therein; OR whether such a relationship to ACDUTRA service is unlikely (i.e., a probability of less than 50 percent.) 

In rendering the requested medical opinion, the examiner should consider relevant evidence contained in the Veteran's STRs, and post-service lay and medical evidence, as well as any medical principles in support of his or her conclusions.  

The examiner should also provide an opinion (for each diagnosis) as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that her current bilateral foot disability was caused or aggravated (i.e., permanently worsened, as opposed to temporary or intermittent flare-up) by her service-connected back disability; OR whether such a relationship to the service-connected back disability is unlikely (i.e., a probability of less than 50 percent.)  If aggravation is found, attempt to identify the baseline level of severity of the condition before the onset of aggravation and the degree to which the aggravation has worsened the condition.  

In rendering the requested medical opinion, the examiner should consider medical evidence, to include records dated in 2012, which suggests that the Veteran may have neurological impairment affecting the lower extremities associated with her back disability, as well as any medical principles in support of his or her conclusions. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.

Indications that the Veteran does not have these disabilities or is exaggerating her complaints should be noted for the record. 

2.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


